DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 Status of Application, Amendments, And/Or Claims
The amendments of claim 3 and 32, and the cancellation of claims 4-8 have been made of record.
Claims 3 and 9-32 are pending.
Claims 9-12, 14-15, and 32 remain withdrawn for being drawn to non-elected inventions for the reasons of record at pg. 2 of the office action of 4/15/2021.
Claims 3, 13 and 16-31 are being examined to the extent they read on the elected invention.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 10/1/2021, 10/28/2021 and 11/10/2021 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13, 16-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20160158378, pub. Date 6/9/2016, also published as US Pat. No. 10,487,128) in view of Nielsen et al. (US Pub. No. 20100009898).
The instantly claimed invention is broadly drawn to a conjugate of Formula 1: X-La-F wherein X is consisting of an insulin analog comprising an A-chain of SEQ ID NO: 55 and B-chain of SEQ ID NO: 56 with the proviso that the peptide where the A-chain coincides with SEQ ID NO: 53 then insulin B-chain of SEQ ID NO: 54 is excluded, L is a linker, F is a substance capable of increasing the half-life of X, and X-L and F are linked to each other by covalent bond.
It is noted that analog 10 is protein of SEQ ID NO: 46 that results in the insulin A-chain of SEQ ID NO:55 and B-chain of SEQ ID NO: 56. Choi et al teach the same sequence and therefore the sequence would have produced insulin analog consisting of insulin A-chain of SEQ ID NO: 55 and B-chain of SEQ ID NO: 56:
BFE16931
ID   BFE16931 standard; protein; 86 AA.
XX
AC   BFE16931;
XX
DT   17-MAY-2018  (first entry)
XX

XX
KW   Insulin ligand; antidiabetic; diabetes mellitus; gastrointestinal-gen.;
KW   hormone; metabolic-gen.; protein production; protein therapy;
KW   therapeutic; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2018056764-A1.
XX
CC PD   29-MAR-2018.
XX
CC PF   22-SEP-2017; 2017WO-KR010504.
XX
PR   23-SEP-2016; 2016KR-00122484.
XX
CC PA   (HANM ) HANMI PHARM CO LTD.
CC PA   (SNFI ) SANOFI-AVENTIS DEUT GMBH.
XX
CC PI   Choi IY,  Jung SY,  Korn M,  Guessregen S,  Tennagels N;
XX
DR   WPI; 2018-256509/25.
DR   N-PSDB; BFE16930.
XX
CC PT   New insulin analog useful for treating diabetes in subject, comprises 
CC PT   mutation chosen from amino acid residues at specific positions of natural
CC PT   type insulin B and A chain.
XX
CC PS   Example 1; SEQ ID NO 46; 59pp; Korean.
XX
CC   The present invention relates to an insulin analogue, useful for treating
CC   diabetes in a subject. The insulin analogue comprises mutation in a 
CC   natural type insulin B and A chain. The invention further claims: (1) an 
CC   isolated nucleic acid encoding the insulin analogue; (2) a recombinant 
CC   expression vector comprising the nucleic acid; (3) a transformant 
CC   comprising the recombinant expression vector; (4) a method for producing 
CC   the insulin analogue; (5) a pharmaceutical composition comprises the 
CC   insulin analogue; and (6) a method for treating diabetes in the subject. 
CC   The insulin analogue is used in the pharmaceutical composition for 
CC   treating diabetes in the subject. The insulin analogue exhibits decreased
CC   binding factor to an insulin receptor, and increased blood half-life 
CC   compared to that of existing natural insulin, and it is convenient for 
CC   administering to a patient. The present sequence is a human insulin 
CC   analogue 10, which can be useful for treating diabetes in a subject.
XX
SQ   Sequence 86 AA;

  Query Match             100.0%;  Score 462;  DB 26;  Length 86;
  Best Local Similarity   100.0%;  
  Matches   86;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps 

   0;
Qy          1 FVNQHLCGSHLVEALYLVCGERGFFYTPKTRREAEDLQVGQVELGGGPGAGSLQPLALEG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 SLQKRGIVEQCCTSICSLDQLENYCN 86
              ||||||||||||||||||||||||||
Db         61 SLQKRGIVEQCCTSICSLDQLENYCN 86


Park et al teach a long-acting pharmaceutical composition containing a conjugate containing a physiologically active polypeptide linked to an immunoglobulin Fc fragment via a non-peptidyl linker (see abstract, Col. 3, lines 13+). They teach that the physiologically active is insulin (see col. 5, line 8, and claim 5). Regarding claims 16-23, they teach that the non-peptidyl linker may be polyethylene glycol, polypropylene glycol or many others (col. 5, lines 10+) and teach that the linker can be from 1-100 kDa (col. 5, lines 17+). They teach that the immunoglobulin Fc fragment may be composed of 1-4 domains selected from CH1, CH2, CH3 and CH4 domains (col. 5, lines19+). Regarding claims 27-29, they teach that the physiologically active polypeptide linked to a monomer IgG Fc via a non-peptidyl linker shows reduced receptor mediated clearance and the conjugate has reduced biological activity compared to physiologically active polypeptide (col. 5, lines 32+) and that the conjugate has a long duration of action (col. 7, lines 11+). They teach that a non-peptidyl linker can be used as a linker by activating the non-peptidyl linker using a reactive aldehyde group, a propionaldehyde group, a maleimide group, a sccinimide derivative or others to attach at the N-terminus of a polypeptide or to a lysine amino acid to link with the N-terminus of an IgG Fc (col. 9, lines 24+, Example preparation of GLP-1 to IgG Fc at Col. 14). Park et al do not teach that insulin comprises an A-chain of Formula 2 comprising amino acid sequence of SEQ ID NO: 55 and a B-chain of Formula 3 comprising amino acid sequence of SEQ ID NO: 56, wherein A14 of insulin A-chain is aspartic acid.
  Nielsen et al. teach a number of insulin analogs which are protease resistant (see abstract). Regarding claims 10-15, they teach that insulin analog comprises an A-chain having Formula (1) comprising amino acid SEQ ID NO: 1 and a B-chain having Formula (2) comprising amino acid sequence of SEQ ID NO:2, wherein said insulin A-chain comprises an aspartic acid including others at position 14 (see paragraph [0054]). They teach a pharmaceutical composition comprising the same (see paragraph [0358]). It is noted that claim limitations of claim 27-29 that the analogs of reduced binding affinity to insulin receptor in range of 0.1%- 90% of native insulin are inherent feature and depends on which variant combination is selected and therefore, the limitations are implicitly met.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an insulin analog having an A-chain comprising an aspartic acid at position 14 and a B-chain as taught by Nielsen et al in a conjugate comprising a physiologically active insulin conjugated to an immunoglobulin Fc via a non-peptidyl linker PEG as taught by Park et al. Additionally, one would have .
Claims 3, 13, and 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20160158378, pub. Date 6/9/2016, also published as US Pat. No. 10,487,128) in view of Choi et al. (WO 2018056764 which is filed on 9/22/2017 and gets priority of KR 10-2016-0122484, filed on 9/23/2016, also published as US Pub. No. 2019/0300593).
The instantly claimed invention is broadly drawn to a conjugate of Formula 1: X-La-F wherein X is an insulin analog comprising an A-chain of SEQ ID NO: 55 and B-chain of SEQ ID NO: 56 with the proviso that the peptide where the A-chain coincides with SEQ ID NO: 53 then insulin B-chain of SEQ ID NO: 54 is excluded, L is a linker, F is a substance capable of increasing the half-life of X, and X-L and F are linked to each other by covalent bond.
Park et al teach a long-acting pharmaceutical composition containing a conjugate containing a physiologically active polypeptide linked to an immunoglobulin Fc fragment via a non-peptidyl linker (see abstract, Col. 3, lines 13+). They teach that the physiologically active is insulin (see col. 5, line 8, and claim 5). Regarding claims 16-23, they teach that the non-peptidyl linker may be polyethylene glycol, polypropylene glycol or many others (col. 5, lines 10+) and teach that the linker can be from 1-100 kDa (col. 5, lines 17+). They teach that the immunoglobulin Fc fragment may be composed of 1-4 domains selected from CH1, CH2, CH3 and CH4 domains (col. 5, lines19+). Regarding claims 27-29, they teach that the physiologically active polypeptide linked to a monomer IgG Fc via a non-peptidyl linker shows reduced receptor mediated clearance and the conjugate has reduced biological activity compared to physiologically active polypeptide (col. 5, lines 32+) and that the conjugate has a long duration of action (col. 7, lines 11+). They teach that a non-peptidyl linker can be used as a linker by activating the non-peptidyl linker using a reactive aldehyde group, a propionaldehyde group, a maleimide group, a sccinimide derivative or others to attach at the N-terminus of a polypeptide or to a lysine amino acid to link with the N-terminus of an IgG Fc (col. 9, lines 24+, Example preparation of GLP-1 to IgG Fc at Col. 14). Park et al do not teach that insulin comprises an A-chain of Formula 2 comprising amino acid sequence of SEQ ID NO: 55 and a B-chain of Formula 3 comprising amino acid sequence of SEQ ID NO: 56, wherein A14 of insulin A-chain is aspartic acid.
Choi et al. teach insulin analogs with reduced affinity to insulin receptor by substituting the amino acids which are involved in the binding to insulin receptors (see [0008]). They teach that the insulin comprises at least one modification in amino acids th amino acid of the B-chain, the 25th amino acid of the B-chain, the 14th amino acid of the A-chain and the 19th amino acid of the A-chain of native insulin (see Paragraph [0017-0018]). They teach that the insulin analog includes all of the combinations of the A-chain of SEQ ID NO: 55 represented by General Formula 1 and the B-chain of SEQ ID NO: 56 represented by General Formula 2 which is 100% identical to the amino acid sequences of SEQ ID NO: 55 and SEQ ID NO: 56, excluding native insulin, i.e., excluding the peptide in which the A-chain coincides with SEQ ID NO: 53 while the B-chain also coincides with SEQ ID NO: 54,as being instantly claimed (see [0019-0056]). They teach that the analog exhibits a binding affinity to insulin receptors from about 99% to less than 0.1% (see [0091]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an insulin analog having an A-chain comprising an aspartic acid at position 14 and a B-chain as taught by Choi et al in a conjugate comprising a physiologically active insulin conjugated to an immunoglobulin Fc via a non-peptidyl linker PEG as taught by Park et al. Additionally, one would have been motivated to do so because Choi et al teach insulin analogs having variants at position A14 have lower affinity to insulin receptor. Further, one would have a reasonable expectation of success in using insulin analogs as taught by Choi et al to make a conjugate with an immunoglobulin Fc because Park et al teach that such conjugates have a prolonged half-life. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
The applied reference has a common inventor Choi et al. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Applicants argue that the reference Nielsen does not teach the same sequence as recited in claim 3 and the reference Choi merely discloses insulin analog moiety but does teach linker and immunoglobulin Fc. They argue that the instant claims are drawn to the insulin analog consisting of an A-chain of SEQ ID NO: 55 and a B -
Applicant’s arguments have been fully considered but they are not persuasive because each insulin conjugate has different binding affinity to insulin receptors due to a substitution of amino acids in either A-chain or B-chain and that is inherent feature of the variant insulin A-chain or B-chain or a combination thereof. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the conjugate X-La-F has to have binding affinity to insulin receptor, wherein the binding affinity of analog is  79% or 24% or 1%  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). ). Choi et al teach an amino acid sequence which makes the amino acid sequence consisting of insulin A-chain of SEQ ID NO: 55 and B-chain of SEQ ID NO: 56 as disclosed in the specification page 47, Table 3 that SEQ ID 46 makes insulin analog 10 as being instantly claimed. It is noted that the amino acid sequence of SEQ ID NO: 46 is identical In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646